Citation Nr: 0127721	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Timeliness of filing of a notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for post-traumatic stress disorder (PTSD), rated 
50 percent.

Entitlement to an increased evaluation for PTSD, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that determined the veteran 
had not submitted a timely notice of disagreement to the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, rated 50 percent.  In June 2000, the 
Board determined that the notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, was not timely filed, and dismissed the 
appeal.

The veteran then appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  He also appointed Daniel G. Krasnegor, attorney, to 
represent him before the Court and VA on this matter.  In 
March 2001, a Court order granted a February 2001 joint 
motion from the parties, to vacate the June 2000 Board 
decision and to remand the issue in that decision for 
readjudication.  The Court's instructions included an order 
to discuss the provisions of 38 C.F.R. § 3.109(b) and to 
consider whether a request for extension of time for filing 
the notice of disagreement had been filed and good cause 
shown for granting such a request.  Thereafter, the case was 
returned to the Board.

In a May 2001 letter, the Board asked the veteran's attorney 
whether he wanted to submit additional argument and/or 
evidence.  A review of the record does not show receipt of a 
reply to this letter.


FINDINGS OF FACT

1.  An October 1997 RO rating decision denied an increased 
evaluation for PTSD, rated 50 percent.

2.  The RO notified the veteran of the October 1997 rating 
decision in a letter dated on October 22, 1997.

3.  The veteran submitted a notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, dated July 30, 1998, and received by VA 
on November 5, 1998, more than one year after the October 22, 
1997 RO letter notifying the veteran of the October 1997 RO 
rating decision.

4.  The veteran's notice of disagreement dated in July 1998 
was received by his representative in August 1998 and not 
submitted to VA until November 1998 because of clerical error 
as noted in a statement from the representative dated in 
February 1999.


CONCLUSION OF LAW

The statement from the representative dated in February 1999 
is a request for extension of time for filing a notice of 
disagreement with the October 1997 RO rating decision, 
denying an increased evaluation for PTSD; and the veteran has 
shown good cause for not submitting a timely notice of 
disagreement.  38 C.F.R. § 3.109(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the governing legal criteria, 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 20.200, 20.201, and 20.302(a) (2000), 
a notice of disagreement or written expression of 
dissatisfaction with an adjudicative determination by the RO 
evincing a desire to contest the result, must be postmarked 
before expiration of the one-year period following 
notification thereof to the veteran in order to be timely 
filed.  In this case, the RO notified the veteran of the 
October 1997 rating decision, denying an increased evaluation 
for PTSD, by letter dated on October 22, 1997.  The veteran 
submitted a notice of disagreement with this determination 
dated July 30, 1998, received by his representative on August 
3, 1998, and received by VA on November 5, 1998.  This notice 
of disagreement was not received by VA within one year of the 
October 22, 1997 letter, notifying the veteran of the 
determination in the October 1997 RO rating decision.  The 
Board notes that the notice of disagreement is actually 
addressed to the RO, but stamped as received August 3, 1998, 
by the representative.  The envelope in which it arrived is 
not of record.  It is conceivable that the mail was 
inadvertently misdirected to the representative, whose office 
is co-located with the RO


In a statement dated in February 1999, the veteran's then 
representative requested that VA consider the veteran's 
notice of disagreement dated in July 1998, as timely received 
because it was received by the representative on August 3, 
1998, but not submitted to VA due to clerical error.  The 
February 1999 correspondence is considered a request for 
extension of time for filing of the notice of disagreement 
under the provisions of 38 C.F.R. § 3.109(b).  A review of 
the evidence in this case reveals that the veteran submitted 
a timely notice of disagreement which was received by his 
representative, who failed to submit it to VA on time.  Under 
these uncertain circumstances, the Board exercises the 
discretion to accept the notice of disagreement.  The Board 
finds that the veteran has shown good cause for extension of 
the time for submitting a notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, and that his notice of disagreement 
dated in July 1998 and received by his representative in 
August 1998 and submitted to VA in November 1998, was a 
timely notice of disagreement to the October 1997 RO rating 
decision, denying an increased evaluation for PTSD.  Mason v. 
Brown, 8 Vet. App. 44 (1995).  


Unlike the regulations for the timely submission of a 
substantive appeal in Part 20 of 38 C.F.R., the regulations 
for the submission of a timely notice of disagreement do not 
specify that a request for extension of time be made prior to 
expiration of the time limit for filing the notice of 
disagreement.  See Mason v. Brown, supra; 38 C.F.R. 
§§ 20.302, 20.303 (2000).  





ORDER

The notice of disagreement with the October 1997 RO rating 
decision, denying an increased evaluation for PTSD, was 
timely filed, and the appeal is granted to this extent.



REMAND


Since the Board has held that the veteran has submitted a 
timely notice of disagreement to the October 1997 RO rating 
decision, denying an increased evaluation for PTSD, a 
statement of the case should now be sent to the veteran on 
the issue of entitlement to an increased evaluation for PTSD, 
currently rated as 50 percent disabling.  38 C.F.R. §§ 19.28 
and 19.29 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200 (2000); Smallwood 
v. Brown, 10 Vet. App. 93 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to an increased 
evaluation for PTSD, currently rated as 
50 percent disabling.  He should be 
advised that he has 60 days to complete 
his appeal with the submission of a VA 
Form 9.  38 C.F.R. § 20.302(b) (2000).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



